                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART SEALING
                                                                                            MOTIONS AT ECF 600 AND ECF 612
                                  10     ALPHABET INC., et al.,
                                                                                             [Re: ECF 600, 612]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the parties’ administrative motions to file under seal portions of their
                                  14   briefing and exhibits in connection with Defendants’ motion to quash trial subpoenas. ECF 600,
                                  15   612. For the reasons stated below, each motion is GRANTED IN PART and DENIED IN PART.
                                  16     I.   LEGAL STANDARD
                                  17          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  18   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of
                                  19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  20   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong
                                  21   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.
                                  22   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to
                                  23   motions that are “more than tangentially related to the underlying cause of action” bear the burden
                                  24   of overcoming the presumption with “compelling reasons” that outweigh the general history of
                                  25   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d
                                  26   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.
                                  27          Parties moving to seal documents must also comply with the procedures established by
                                  28   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request
                                   1   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   2   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   3   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   4   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   5   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   6   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   7   document” that indicates “by highlighting or other clear method, the portions of the document that

                                   8   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                   9   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  10   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  11   is sealable.” Civ. L.R. 79-5(e)(1).

                                  12    II.   DISCUSSION
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ sealing motions and the declarations of the designating

                                  14   parties submitted in support thereof. The Court finds that the parties have articulated compelling

                                  15   reasons to seal certain portions of some, but not all, of the submitted documents. The proposed

                                  16   redactions are generally narrowly tailored. The Court’s rulings on the sealing requests are set

                                  17   forth in the table below.

                                  18         A. ECF 600 (Defendants’ Motion)
                                  19     ECF Document to be Sealed:          Result                                  Reasoning
                                         No.
                                  20     600-3    Google’s Motion to         GRANTED as to Space        This information reveals
                                  21              Quash                      Data’s request:            confidential financial information
                                                                             highlighted portions of    pertaining to details of the costs of
                                  22                                         page 6, lines 7, 27-28.    researching and developing Space
                                                                                                        Data’s balloon constellation
                                  23                                                                    technology. Germinario Decl. ¶ 6,
                                                                                                        ECF 610-1. Public disclosure of
                                  24                                                                    this information would likely
                                  25                                                                    place Space Data at a competitive
                                                                                                        disadvantage. Id. ¶ 7.
                                  26     600-5    Exhibit 3 to the           GRANTED as to Space This information reveals
                                  27              Declaration of Andrew      Data’s request:         confidential financial information
                                                  Bruns in support of        ¶ 217 (dollar amounts). pertaining to details of the costs of
                                  28                                                                 researching and developing Space
                                                                                         2
                                   1   ECF     Document to be Sealed:              Result                         Reasoning
                                       No.
                                   2           Defendants’ Motion to                                  Data’s balloon constellation
                                   3           Quash                                                  technology. Germinario Decl. ¶ 6,
                                                                                                      ECF 610-1. Public disclosure of
                                   4                                                                  this information would likely
                                                                                                      place Space Data at a competitive
                                   5                                                                  disadvantage. Id. ¶ 7.
                                   6                                      DENIED as to the            Space Data, the designating party,
                                   7                                      remainder.                  does not seek to seal the
                                                                                                      remainder.
                                   8
                                           B. ECF 612 (Plaintiff’s Motion)
                                   9   ECF Document to be Sealed:                  Result                         Reasoning
                                  10   No.
                                       612-24 Opposition to               GRANTED as to Space         Reveals confidential technical and
                                  11          Defendants’ Motion to       Data’s request:             financial information pertaining to
                                  12          Quash Trial Subpoenas       highlighted portions of     Space Data’s balloon constellation
Northern District of California




                                                                          7:8-9.                      technology and details of the costs
 United States District Court




                                  13                                                                  of researching and developing
                                                                                                      Space Data’s balloon constellation
                                  14                                                                  technology. Germinario Decl.
                                                                                                      ¶¶ 7–8, ECF 612-1. Public
                                  15
                                                                                                      disclosure of this information
                                  16                                                                  would likely place Space Data at a
                                                                                                      competitive disadvantage. Id. ¶ 9.
                                  17
                                                                          GRANTED as to               Contains confidential details
                                  18                                      Google’s request:           related to Google’s internal
                                                                          highlighted portions of     business operations, including
                                  19
                                                                          the document at 1:18-       how it evaluates potential ventures
                                  20                                      21; 6:13-14; 6:16-17;       and partnerships and internal work
                                                                          6:20; 6:22-23; 6:27; 7:1-   processes. Henry Decl. ¶ 4, ECF
                                  21                                      3 (ending at “article”);    624-1. Public disclosure of this
                                                                          7:10-12.                    information would cause harm to
                                  22                                                                  Defendants. Id.
                                  23
                                                                          DENIED as to the            Google, the designating party as to
                                  24                                      remainder.                  the remainder, does not seek to
                                                                                                      seal the remainder.
                                  25
                                       612-4   Exhibit 7: Excerpts from   GRANTED as to               Contains non-public operational
                                  26           Defendants’ Corrected      Google’s request:           plans for Loon, information about
                                               Notice of Motion and       highlighted portions of     secret Google projects under
                                  27           Motion for Summary         the document at 16:9-       consideration (unrelated to Loon),
                                                                          10; 16:26-27; 22:4-6;       and highly confidential details
                                  28
                                                                                     3
                                   1   ECF     Document to be Sealed:              Result                        Reasoning
                                       No.
                                   2           Judgment, dated January 22:14-15; 22:21-22;           about Google’s internal business
                                   3           15, 2019                22:24-25; 22:27-28.           operations, including how it
                                                                                                     evaluates potential ventures and
                                   4                                                                 partnerships. Henry Decl. ¶ 5,
                                                                                                     ECF 624-1. Public disclosure of
                                   5                                                                 this information would cause harm
                                                                                                     to Defendants. Id.
                                   6

                                   7                                      DENIED as to the           Google, the designating party,
                                                                          remainder.                 does not seek to seal the
                                   8                                                                 remainder.

                                   9   612-6   Exhibit 8: Excerpts from   GRANTED as to Space        Reveals confidential technical and
                                               Plaintiff Space Data       Data’s request:            financial information pertaining to
                                  10           Corporation’s Opposition   highlighted portions of    Space Data’s balloon constellation
                                               to Defendants’ Motion      2:18-21; 4:20; 5:17-20;    technology and details of the costs
                                  11           for Summary Judgment,      5:22-23; 7:4 (ending at    of researching and developing
                                               dated February 15, 2019    Compare); 11:23; 13:1;     Space Data’s balloon constellation
                                  12
Northern District of California




                                                                          13:6-8; 13:13-14; 13:18;   technology. Germinario Decl.
 United States District Court




                                  13                                      13:20-22.                  ¶¶ 7–8, ECF 612-1. Public
                                                                                                     disclosure of this information
                                  14                                                                 would likely place Space Data at a
                                                                                                     competitive disadvantage. Id. ¶ 9.
                                  15
                                                                          GRANTED as to              Contains Google’s confidential
                                  16
                                                                          Google’s request:          technical details and business
                                  17                                      highlighted portions of    strategy; refers to non-public
                                                                          the document at 1:21-      projects. Henry Decl. ¶ 6, ECF
                                  18                                      24; 2:4; 2:16-17; 2:25-    624-1. Public disclosure of this
                                                                          27; 3:24-28; 4:1; 4:3-6;   information would cause harm to
                                  19                                      4:8-11; 4:24-27; 5:3-6;    Defendants. Id.
                                                                          5:8; 5:11-14; 5:24-25;
                                  20
                                                                          5:27-28; 7:2-7:7; 7:10-
                                  21                                      12; 7:20-24; 11:5-7;
                                                                          11:16-19; 11:23-24;
                                  22                                      13:10-11; 13:13-17;
                                                                          3:22-13:28.
                                  23
                                                                          DENIED as to the           Google, the designating party as to
                                  24
                                                                          remainder.                 the remainder, does not seek to
                                  25                                                                 seal the remainder.
                                       612-8   Exhibit 9: Excerpts        GRANTED as to              Contains Google’s confidential
                                  26
                                               from Reply Brief in        Google’s request:          business strategy, references to
                                  27           Support of Defendants’     highlighted portions of    confidential projects, and
                                               Motion for Summary         the document at 10:1-5;    confidential technical
                                  28                                      10:7.                      development. Henry Decl. ¶ 7,
                                                                                     4
                                   1   ECF     Document to be Sealed:             Result                         Reasoning
                                       No.
                                   2           Judgment, dated March                                 ECF 624-1. Public disclosure of
                                   3           1, 2019                                               this information would cause harm
                                                                                                     to Defendants. Id.
                                   4   612-10 Exhibit 10: Excerpts       GRANTED as to Space         Reveals confidential technical and
                                   5          from Order Granting in     Data’s request:             financial information pertaining to
                                              Part and Denying in Part   highlighted portions of     Space Data’s balloon constellation
                                   6          and Deferring in Part      17:2-6; 17:8; 17:22 and     technology and details of the costs
                                              Defendants’ Motion for     17:24.                      of researching and developing
                                   7          Summary Judgment,                                      Space Data’s balloon constellation
                                              dated May 9, 2019                                      technology. Germinario Decl.
                                   8                                                                 ¶¶ 7–8, ECF 612-1. Public
                                   9                                                                 disclosure of this information
                                                                                                     would likely place Space Data at a
                                  10                                                                 competitive disadvantage. Id. ¶ 9.

                                  11                                     GRANTED as to               Contains confidential information
                                                                         Google’s request:           about Google’s business
                                  12
Northern District of California




                                                                         highlighted portions of     development, practices, and
 United States District Court




                                  13                                     the document at 5:1-2;      strategy, including how Google
                                                                         5:4-5; 6:1-4; 6:25; 16:6-   evaluates strategic partner
                                  14                                     7; 16:9-10; 16:13;          relationships. Henry Decl. ¶ 8,
                                                                         16:23-25; 17:10-11;         ECF 624-1. Public disclosure of
                                  15                                     17:14; 17:21-22.            this information would cause harm
                                                                                                     to Defendants. Id.
                                  16
                                       612-12 Exhibit 14: Space         DENIED.                      Google, the designating party,
                                  17          Data’s Preliminary                                     does not seek to seal this
                                              Witness List, dated April                              document.
                                  18
                                              26, 2019
                                  19   612-14 Exhibit 16: Email chain    GRANTED as to               Contains confidential information
                                              from Minnie Ingersoll to   Google’s request:           about Google’s business
                                  20          LaDawn Jentzsch, dated     Body of email dated         development, practices, and
                                  21          July 2, 2008, Bates        July 1, 2008 at 1:01        strategy, including how Google
                                              numbered GOOG-SD-          p.m.; first sentence of     evaluates strategic partner
                                  22          00146295-297               email dated June 30,        relationships. Henry Decl. ¶ 9,
                                                                         2008; second sentence       ECF 624-1. Public disclosure of
                                  23                                     of email dated June 6,      this information would cause harm
                                                                         2008 at 10:44 a.m.;         to Defendants. Id.
                                  24
                                                                         body of email dated
                                  25                                     June 6, 2008 at
                                                                         1:16p.m.; first two
                                  26                                     paragraphs of email
                                                                         dated June 6, 2008,
                                  27                                     10:10 a.m.
                                  28
                                                                                    5
                                   1   ECF     Document to be Sealed:            Result                         Reasoning
                                       No.
                                   2                                    DENIED as to the            Google, the designating party,
                                   3                                    remainder.                  does not seek to seal the
                                                                                                    remainder.
                                   4   612-16 Exhibit 17: Email chain DENIED.                       Google, the designating party,
                                   5          from Sergey Brin to                                   does not seek to seal this
                                              Mike Pearson, dated                                   document.
                                   6          February 19, 2008, Bates
                                              numbered GOOG-SD-
                                   7          00146076-080
                                   8   612-18 Exhibit 18: Email chain GRANTED as to the             Contains confidential information
                                              from Larry Page to      entire document.              about Google’s business
                                   9          Sebastian Thrun, dated                                development, practices, and
                                              November 15, 2010,                                    strategy, including discussions
                                  10          Bates numbered GOOG-                                  about projects/technologies being
                                  11          SD-00157990                                           considered for development.
                                                                                                    Henry Decl. ¶ 10, ECF 624-1.
                                  12                                                                Public disclosure of this
Northern District of California
 United States District Court




                                                                                                    information would cause harm to
                                  13                                                                Defendants. Id.
                                  14   612-20 Exhibit 19: Email chain   GRANTED as to               Discusses Google’s business
                                              from Sebastian Thrun to   Google’s request:           strategy, practices, and strategy,
                                  15          Astro Teller, dated       Email dated November        including projects being
                                              November 15, 2010,        15, 2010 at 10:38 p.m.      considered for development.
                                  16          Bates numbered GOOG-      and prior emails.           Henry Decl. ¶ 11, ECF 624-1.
                                  17          SD-00288341-343                                       Public disclosure of this
                                                                                                    information would cause harm to
                                  18                                                                Defendants. Id.

                                  19                                    DENIED as to the            Google, the designating party,
                                                                        remainder.                  does not seek to seal the
                                  20                                                                remainder.
                                  21   612-22 Exhibit 20: Email chain   GRANTED as to               Discusses Google’s business
                                              from Sebastian Thrun to   Google’s request:           strategy. Henry Decl. ¶ 12, ECF
                                  22          Richard DeVaul, dated     The entirety of the first   624-1. Public disclosure of this
                                  23          August 4, 2011, Bates     page except for the         information would cause harm to
                                              numbered GOOG-SD-         large/bolded text at the    Defendants. Id.
                                  24          00288350-355              bottom.

                                  25                                    DENIED as to the            Google, the designating party,
                                                                        remainder.                  does not seek to seal the
                                  26
                                                                                                    remainder.
                                  27

                                  28
                                                                                    6
                                   1   III.   CONCLUSION

                                   2          For the foregoing reasons, the sealing motions at ECF 600 and ECF 612 are each

                                   3   GRANTED IN PART and DENIED IN PART. For any request that has been denied and the

                                   4   properly unredacted or lesser redacted document consistent with this order has not been filed, the

                                   5   submitting party must file the unredacted (or lesser redacted) documents into the public record no

                                   6   earlier than 4 days and no later than 10 days from the filing of this order. Civ. L.R. 79-5(e)(2).

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: July 24, 2019

                                  10                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
